Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,265,160. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a graft comprising a biological graft and an embroidered textile and sutures. The current claims are broader, see current claim 9. All other limitations are self-evident.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5 and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 5 and 14 claim the “graft is attached to the humerus” and “the graft is attached to the glenoid”; both positively claim the human organism. Please use functional language such as the graft is capable of attaching to the humerus.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application repeats a substantial portion of prior Application No. 15/398,018, filed 1/04/2017, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
	Claim 9, “single layer of an embroidered textile that supports the biological graft, wherein the embroidered textile contacts only one of the first surface and the second surface of the biological graft” is only found in the claims of the current applications and not in the drawings or specification of the parent application.
	Claim 18, “the embroidered textile is not folded” is only found in the claims of the current applications and not is the drawings or specification of the parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16, line 2, first occurrence, recites the limitation "the attachment location".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17, recites the limitation "the attachment location".  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, “the embroidered textile is not folded” is unclear as to scope of a folded textile.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derwin et al (2013/0116799).
	Derwin et al teaches a graft 110 comprising:

    PNG
    media_image1.png
    264
    604
    media_image1.png
    Greyscale

a biological graft 110 (one of 120 and 121; see at least par. 0052) having a first surface and an opposing second surface;
a single layer of an embroidered textile (the other of 120 and 121; see at least par. 0054-0057) that supports the biological graft, wherein the embroidered textile contacts only one of the first surface and the second surface of the biological graft;
and sutures (140, 142) that attach the biological graft and the embroidered textile together.
	Claim 10, the embroidered textile is formed of polyester (PET see par. 0065). 
Claim 11, the biological graft is an autograft; see par. 0052. 
Claim 12, wherein the biological graft and the embroidered textile each have a quadrilateral shape; see the figure above. 
Claim 15, the embroidered textile and the biological graft have the same shape and the same size; see the figure above. 
Claims 16 and 17, applicant’s specification supports: A suture 27a, 27b, 27c and 27d can be located in the vicinity of each corner of the graft 10 to secure the embroidered textile 14 to the biological graft 12.
Based on this language and the figures, it is the examiner’s position that Derwin et al fulfills, “wherein the sutures attach the biological graft and the embroidered textile together at the attachment location, and the attachment location is located at a corner of the biological graft and a corner of the embroidered textile”. 
Claim 18, wherein the embroidered textile is not folded; see the figure above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Derwin et al in view of Adams (Superior Capsular Reconstruction).
Derwin et al teaches a graft 110 which can be used in shoulders comprising a first width at a first end region (generally 132), a second width at a second end region (generally 134), and an inherent length extending between the first end region and the second end region as shown below. 

    PNG
    media_image1.png
    264
    604
    media_image1.png
    Greyscale

However, Derwin et al is unclear if first width is greater than the second width. 
Adams also teaches a graft wherein the first width (17) is greater than the second width (15).

    PNG
    media_image2.png
    343
    621
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have made the graft of Derwin et al such that the first width (17) is greater than the second width (15) to fit/better fit between the humerus and scpula as taught be Adams.
Claim 14 is interpreted as functional language which the combination is fully capable of. See the first figure of Adams.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774